UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 8, 2015 DIRECTVIEW HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-53741 04-3053538 (State or other jurisdictionof incorporation) (Commission File Number) (I.R.S. EmployerIdentification Number) 21218 Saint Andrews Blvd., suite 323, Boca Raton, FL (Address of principal executive offices) (561) 750-9777 (Registrant’s telephone number, including area code) oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 40.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement On April 8, 2015 (the “Effective Date”), DirectView Holdings, Inc., a Nevada corporation (the “Company”), entered into a Securities Purchase Agreement (the “SPA”) to issue and sell a 5% Original Issue Discount Senior Secured Convertible Promissory Note (the “Note” and together with the SPA, the “Transaction Documents”) to an institutional investor (the “Investor”), in the principal amount of $26,250 (the “Principal Amount”). Pursuant to the Transaction Documents, on April 10, 2015, the Company received $25,000 in funding from the Investor (the “Closing Date”). The Company’s issuance of the securities to the Investor pursuant to the SPA are exempt from registration requirements of the Securities Act of 1933, as amended (the “Securities Act”), pursuant to Section 4(a)(2) of the Securities Act and/or Rule 506 of Regulation D promulgated under the Securities Act. The Note shall mature on April 8, 2016 (the “Maturity Date”) and shall accrue interest at an annual rate equal to 10%. The Principal Amount and interest shall be paid on the Maturity Date (or sooner as provided in the Note), in cash or, in shares of the Company’s common stock, par value $0.0001 per share (the “Common Stock”). In accordance with the terms of the Note, the Investor shall be entitled to convert a portion or all of the Principal Amount and interest due and outstanding under the Note into shares of Common Stock equal to 55% of the lowest traded price in the prior twenty five (25) trading days. The Investor shall not have the right to convert any portion of the Note to the extent that after giving effect to such conversion, the Investor (together with any affiliate of the Investor) would beneficially own more than 4.99% of the then issued and outstanding shares of Common Stock of the Company (the “Beneficial Ownership Amount”). Upon 61 days’ prior notice to the Company, the Investor may increase or decrease the Beneficial Ownership Amount not to exceed 9.99% of the issued and outstanding shares of Common Stock of the Company. Item 3.02. Unregistered Sales of Equity Securities Item 1.01 is hereby incorporated by reference. The securities issued pursuant to the SPA were not registered under the Securities Act of 1933, as amended (the “Securities Act”), but qualified for exemption under Section 4(a)(2) of the Securities Act. The securities were exempt from registration under Section 4(a)(2) of the Securities Act because the issuance of such securities by the Company did not involve a “public offering,” as defined in Section 4(a)(2)of the Securities Act, due to the insubstantial number of persons involved in the transaction, size of the offering, and manner of the offering and number of securities offered. The Company did not undertake an offering in which it sold a high number of securities to a high number of investors. In addition, the Investor had the necessary investment intent as required by Section 4(a)(2) of the Securities Act since they agreed to, and received, the securities bearing a legend stating that such securities are restricted pursuant to Rule 144 of the Securities Act. This restriction ensures that these securities would not be immediately redistributed into the market and therefore not be part of a “public offering.” Based on an analysis of the above factors, the Company has met the requirements to qualify for exemption under Section 4(a)(2) of the Securities Act. Item 9.01. Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibit No. Description: EXHIBIT DESCRIPTION Exhibit 10.1 Form of Securities Purchase Agreement Exhibit 10.2 Form of 5% Original IssueDiscount Senior Secured Convertible Promissory Note Exhibit 10.3 Form of Guaranty and PledgeAgreement Exhibit 10.4 Form of Security Agreement Exhbit 10.5 Form of Subsidiary Guarantee 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. DIRECTVIEW HOLDINGS, INC. Dated: April 17, 2015 By: /s/Roger Ralston Name: Roger Ralston Title: Chief Executive Officer 3
